Citation Nr: 1314095	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  12-25 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for loss of a testicle as a result of testicular cancer due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service in the Army from November 1963 to November 1965. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in San Diego, California. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he developed testicular cancer as a result of exposure to herbicides while in the Army, and as a result suffered the loss of a testicle.  Further development is necessary prior to adjudication of the claim. 

The Veteran alleges that in October 1965, while stationed at the Rocky Mountain Arsenal in Denver Colorado, he was tasked with removing damaged munitions and damaged herbicide and chemical bombs from railway cars.  He asserts that the liquid in the bombs leaked all over him and his uniform became soaked with the leaking substance.  The Veteran contends that the substance in those bombs was agent orange or another carcinogenic herbicide, and that it caused his testicular cancer.  The Veteran believes that the Army may have records regarding the contents of these bombs and he requests that VA attempt to locate those records.

VA's duty to assist includes obtaining records in the custody of a Federal department or agency, including the claimant's service records and if relevant, other records pertaining to the claimant's active military service held by a governmental entity.  38 U.S.C.A. § 5103A(b)(1).  Accordingly, on remand the RO must obtain the Veteran's service personnel records and associate them with the claims file.  The RO also must attempt to verify whether the Veteran was stationed at the Rocky Mountain Arsenal in Denver, Colorado, on or around October 1965; whether his duties included the removal of bombs and/or other munitions from railway cars as he describes; what was the content of the bombs and other munitions; and whether these bombs or other munitions leaked or were known to leak.

VA's duty to assist includes making reasonable efforts to obtain relevant private medical records.  In May 2011, the Veteran submitted several VA Form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs.  He identified treatment from Drs. Rosenblatt, DeLeon, Nicora, and Panzer.  He also identified treatment at Rahway Hospital.  The RO sent letters to these doctors and facilities in July 2011.  Medical records were received from Dr. Rosenblatt.  The Rahway Hospital responded that the Veteran was not seen at their facility.  No responses were received from Doctors DeLeon, Nicora, and Panzer, and there is no indication that follow-up request were made.  

The Board notes the Veteran's July 2011 statement that the records of his private treatment from Doctors Nicora and Panzer dated between 1967 and 1971 are most likely lost.  He also stated that under New Jersey law medical records need only be stored for a maximum of 10 years.  The Board has considered the Veteran's statements regarding the likely unavailability of his treatment records; however, VA's duty to assist requires that reasonable efforts be made by VA, on his behalf, to obtain evidence to support his claim.  Reasonable efforts generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  Accordingly, the RO must make at least one more attempt to obtain the identified records, along with the treatment records from Dr. DeLeon dated from 2006 to 2009.  See 38 C.F.R. § 3.159(c)(1).

Additionally, the Board notes that the National Personal Records Center (NPRC) has already determined that there is no record of the Veteran being exposed to herbicides.  However, in order to make the record more complete for Board review, the Veteran's personnel files should also be obtained on remand.  These records may potentially provide additional information which may be helpful in substantiating the Veteran's claim.  
Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center, and/or any other appropriate repository of records and obtain the Veteran's service personnel records.  Efforts to locate such records must be documented and must continue until it is reasonably certain that such records do not exist and that further efforts to obtain those records would be futile.  If no service records are found, a formal finding of unavailability must be issued and the Veteran must be notified.  All attempts to obtain these records should be documented in the claims file.

2. Contact the National Personnel Records Center, and/or any other appropriate repository of records to verify whether that while stationed at the Rocky Mountain Arsenal in Denver, Colorado, on or around October 1965; the Veteran's duties included the removal of bombs and/or other munitions from railway cars as he describes; what was contained within these bombs and other munitions; and whether these bombs or other munitions leaked or were known to leak.

3. The RO should send the Veteran a letter asking that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to this claim that are not already of record.  All reasonable attempts should be made to obtain any identified records, particularly from the following private providers: (1) Dr. DeLeon in Costa Mesa, California; (2) Dr. Nicora in Avenel, New Jersey; and (3) Dr. Panzer in Perth Alftjoy, New Jersey.

Make at least two (2) attempts to obtain records from any newly identified sources.  If any such records are unavailable, make a formal finding as to their unavailability and inform the Veteran and afford him an opportunity to submit any copies in his possession. 
		
4. If evidence is added to the record indicating or supporting that the Veteran was exposed to a toxin or carcinogenic herbicide agent in service, he should be scheduled for an appropriate VA examination to determine the nature and etiology of his testicular cancer and loss of his testicle.  The claims folder must be provided for the examiner's review in conjunction with the examination.  

The examiner is asked to identify which testicle is missing and identify all current residuals of testicular cancer.

The examiner should also advance an opinion as to whether it is at least as likely as not (i.e. at least a 50 percent probability or greater) that any current residuals of testicular cancer are etiologically related to the Veteran's service, including the possible October 1965 exposure.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5. Then readjudicate the claim on appeal, in light of any additional evidence.  If the claim is not granted in full, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


